Citation Nr: 0630912	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for impingement syndrome and bicipital tendonitis of 
the left shoulder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for myofascial lumbar paraspinal muscle pain.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth toe, status post 
arthroplasty.

4.  Entitlement to an initial compensable evaluation for 
fibrocystic breast disease, status post lumpectomy of the 
left breast.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 until her 
retirement in March 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in October 1998, the RO granted 
service connection for the disabilities at issue.  
Noncompensable evaluations were assigned for each disability.  
The veteran disagreed with the ratings assigned for each 
disability.  Based on the receipt of additional evidence, the 
RO, by rating action dated in February 2003, assigned a 10 
percent evaluation for the veteran's low back disability.  In 
addition, the RO assigned a separate 10 percent rating for 
each shoulder.  The 10 percent evaluations were effective 
April 1, 1998.  By decision dated in August 2004, the Board 
remanded the claim for additional development of the record.  
In a December 2005 rating action, the RO increased the 
evaluation for the veteran's service-connected left shoulder 
disability to 20 percent, effective April 1, 1998.  The case 
is again before the Board for appellate consideration.  

In the August 2004 decision, the Board increased the 
evaluations assigned for a right shoulder disability and 
bilateral plantar fasciitis.  Accordingly, this decision is 
limited to the issues set forth on the preceding page.

The issues of entitlement to an initial compensable 
evaluation for residuals of a fracture of the right fifth 
toe, status post arthroplasty and for fibrocystic breast 
disease, status post lumpectomy, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
limitation of motion and pain.

2.  The residuals of the veteran's low back disability are 
manifested by slight limitation of motion with no clinical 
evidence of muscle spasm weakness or fatigability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
impingement syndrome and bicipital tendonitis of the left 
shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5201, 5203 
(2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for myofascial lumbar paraspinal muscle pain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2005), 5292 (as in effect prior to 
September 26, 2003); Diagnostic Code 5237 (as in effect from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The veteran's claims for service connection for a left 
shoulder disability, a low back disability, residuals of a 
fracture of the right fifth toe and for fibrocystic breast 
disease were granted by the October 1998 rating decision on 
appeal.  The veteran's filing of a notice of disagreement as 
to the disability ratings assigned did not trigger any 
additional § 5103 notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 
7105, and regulatory duties under 38 C.F.R. § 3.101.  As 
such, VA satisfied its duty to notify by means of a statement 
of the case, and supplemental statements of the case, which 
set forth the relevant diagnostic criteria for rating the 
disabilities at issue.  

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating for her 
low back disability, any question as to the appropriate 
effective date to be assigned is rendered moot.  In light of 
the decision in this case to assign a higher rating for her 
left shoulder disability, since the veteran will be provided 
the applicable law as to the assignment of the rating, as 
well as the effective date, if she expresses disagreement 
with the assignment by the RO rating action that effectuates 
this decision, no prejudice to the veteran will result from 
the Board's adjudication of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claims for service connection, the issues 
were readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains 
private medical records, VA outpatient treatment records and 
the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record that could be obtained.  The Board has 
also reviewed the medical records for references to 
additional treatment reports not of record.  The Board finds 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claims.  



Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left shoulder 
disability and for a low back disability, the Board must 
evaluate the relevant evidence since the effective date of 
the awards; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

	I.  Left shoulder impingement syndrome 

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  
Diagnostic Code 5203.

Bursitis will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.  Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
side.  When the motion is limited to midway between side and 
shoulder or at the shoulder level, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5201.

The evidence supporting the veteran's claim includes her 
statements and some findings in the medical records.  With 
the exception of the VA examination in June 1998, in which 
there was full range of motion, all subsequent VA 
examinations reveal limitation of motion of the left 
shoulder.  Significantly, the examinations also demonstrate 
that the veteran had pain on motion.  Inasmuch as there is no 
clinical evidence that the veteran's motion is limited to 25 
degrees from the side, as is required for a 30 percent 
evaluation for the minor extremity, a higher rating based on 
the range of motion of the veteran's left shoulder is not 
warranted.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It must be 
observed that the VA examinations of August 2000, June 2003, 
and April 2005 reflect that the veteran has pain on motion.  
Following the most recent VA examination, the examiner 
commented that weakened movement was suggested by the 
examination.  He also noted that the history suggested 
fatigability in the left shoulder.  Although an increased 
rating is not warranted based solely on the limitation of 
motion of the left shoulder shown on VA examination, the 
objective evidence of pain, weakness and fatigability shown 
on the VA examination and the findings of pain recorded when 
the veteran was seen at a VA outpatient treatment clinic in 
2001 and 2002 provide a basis to find that there has been 
demonstration of functional impairment comparable to 
limitation of motion of the minor arm to 25 degrees from the 
side.  As such, the evidence supports a 30 percent 
evaluation.  There is no clinical evidence of any other 
findings to support a rating higher than 30 percent.  

	II.  Myofascial lumbar paraspinal muscle pain

A 20 percent evaluation may be assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent evaluation is assignable with characteristic pain on 
motion.  Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).  

A 20 percent evaluation is assignable for moderate limitation 
of motion of the lumbar spine.  When slight, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).

The rating schedule was amended, effective September 26, 
2003, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under Diagnostic Code 5237, spinal stenosis under 
Diagnostic Code 5238, degenerative arthritis of the spine 
under Diagnostic Code 5242, and intervertebral disc syndrome 
under Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-
57 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  
Although the latest amendment purported to make only 
editorial, not substantive changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) the factors are as follows:  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, disability ratings (40 
percent or above) are provided based on the following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.................		
			30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.........	
	20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or; forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height........					10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran was notified of the changes in the Diagnostic 
Code by the RO in the supplemental statement of the case 
issued in December 2005.  The RO also applied the change in 
regulations in adjudicating the veteran's claim.  As the 
veteran has been apprised of the new regulations and afforded 
an opportunity to comment or submit additional evidence on 
her behalf, there is no prejudice to the veteran in the 
Board's review of her claim under the three sets of criteria.  
Bernard, 4 Vet. App. 384, 394.

The Board will consider whether an initial rating in excess 
of 10 percent is warranted under the criteria in effect 
throughout the veteran's appeal.

Prior to September 26, 2003, the veteran's low back 
disability was evaluated pursuant to the provisions of 
Diagnostic Code 5295.  

The Board notes that the June 1998 VA examination showed no 
abnormalities of the lumbar spine.  There was full range of 
motion and no evidence of radiculopathy. The next VA 
examination, conducted in August 2000, demonstrated 
tenderness on palpation and no more than slight limitation of 
motion, but no muscle spasm was present.  While the veteran 
reported low back pain, including radiation to the hips and 
thighs at the time of the June 203 VA examination, the 
objective findings revealed minimal limitation of motion, and 
an X-ray study of the lumbosacral spine was negative.  The 
examiner diagnosed lumbosacral spine pain with subjective 
complaints and slightly decreased range of motion.  He added 
that in view of the normal X-ray study and normal nerve 
conduction study, there was no neuropathy in the legs or 
feet.  No neurologic abnormalities associated with the 
service-connected low back disability have been identified.

The Board acknowledges that the most recent VA examination 
demonstrated slight limitation of motion of the lumbar spine.  
It is significant to observe, however, that the examiner 
specifically indicated that the movements were performed 
without pain, and no tenderness was reported.  In addition, 
he noted that the service-connected disability involved only 
the bone and joints, and not the muscles.  He further added 
that no fatigability or incoordination of the lumbar spine 
was noted.  Thus, a higher rating under the provisions of 
Deluca is not warranted.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his low back disability.  In light 
of such findings, including the absence of muscle spasms, 
more than slight limitation of motion, or pain on motion 
being demonstrated on the recent VA examination, the Board 
finds that the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 10 percent for 
myofascial paraspinal muscle pain.  The Board notes that a 
higher rating is not warranted under any of the provisions in 
effect during the veteran's appeal.  


ORDER

An initial evaluation of 30 percent for impingement syndrome 
and bicipital tendonitis of the left shoulder is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits. 

An initial evaluation in excess of 10 percent for myofascial 
lumbar paraspinal pain is denied.




REMAND

The veteran also asserts that compensable initial evaluations 
are warranted for residuals of a fracture of the right fifth 
toe, status post arthroplasty, and for fibrocystic breast 
disease, status post lumpectomy.  In this regard, the Board 
notes that while the veteran was examined by the VA in April 
2005, in accordance with the instructions in the August 2004 
remand, there were no clinical findings on physical 
examination concerning the right fifth toe.  It does not 
appear, therefore, that physical examination of the right 
fifth toe was conducted.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the Board points out that the August 2000 VA 
examination showed that there was a tender scar of the right 
fifth toe.  There is no indication that the RO has considered 
this scar.  

With respect to the claim for a compensable evaluation for 
fibrocystic breast disease, the Board notes that the veteran 
has not been examined for this for approximately six years.  
The Board also observes that the veteran has had 
lumpectomies, but it is not clear that the RO has considered 
any scar resulting from the surgery.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for the residuals of a 
fracture of the right fifth toe and for 
fibrocystic breast disease since her 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current nature and extent of the 
residuals of a fracture of the right 
fifth toe.  The examiner should describe 
the findings of any scar resulting from 
the arthroplasty.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of her 
fibrocystic breast disease.  The examiner 
should describe the findings of any scar 
resulting from the lumpectomies.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case should include the provisions 
for evaluating scars that were in effect 
both before and after August 30, 2002.  
The case should then be returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


